[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDMENT TO RULING ON PLAINTIFF'S MOTIONS
The court amends its Ruling On Plaintiff's Motions dated September 25, 1992 in response to Plaintiff's Motion for Articulation and/or Clarification dated October 1, 1992, as follows:
A further order of this court is that the plaintiff's visitation schedule is to include visitations during the minor child's summer vacation from school. Visitation during this period is to be for one week during the month of July and one week during the month of August subject to the father giving the mother 60 days notice of these weeks. Further, the mother shall have two uninterrupted vacation weeks, one in July and one in August, during which the father will not have visitations. The mother is to give the father 60 days notice of the uninterrupted vacation weeks scheduled in July and August.
JULIUS J. KREMSKI STATE TRIAL REFEREE